Detailed Action
The following is a First, Non-Final Office Action on the Merits in response to the application filed on October 25, 2021. Claims 1-20 are original and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim recites the following limitation: 
	An information processing apparatus configured to select the clothing items to be indicated by the plurality of indicators based on the body size information for the user.

This limitation lacks sufficient written description in the specification to convey to one ordinary skill in the art that the inventor possessed the subject matter of the claimed invention (See MPEP § 2161.01). The specification does set forth the following:
Paragraph [0020] discloses that the controller acquires body size information indicating the body size of a user from an information terminal.
Paragraph [0023] discloses that the registration of body size information may be performed by the user directly inputting the body size information or by using a certain measurement apparatus to read a measurement result of the body size information.
Paragraph [0024] discloses that the first acquisition interface may acquire body size information for the user from the server via the communications network.
Paragraph [0032] discloses that upon acquiring body size information for a user, the information processing apparatus selects clothing items that fit the body size of the user.

In computer-implemented functional claims, applicant must set forth the computer (i.e. the apparatus, hardware) and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01. Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). Further, the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”).

The instant specification merely describes that—upon receiving body size information from a user—the information processing apparatus selects clothing items that fit the body size of the user. This is an insufficient algorithm for accomplishing the claimed function of determining properly fitting clothing items because this function could be accomplished in multiple ways and applicant does not disclose the algorithm for how they achieve the function. For example,  the function could be achieved via matching a user-inputted clothing size (e.g. Medium, Large, etc.) with clothing items of the same size; matching a body measurement (e.g. foot length of 12 inches, waist circumference of 32 inches, etc.) with clothing items of the same measurements; determining whether an article of clothing (shoe, shirt, pant, etc.) runs true to size, small, or large and matching a body measurement accordingly (i.e. determining a “real fit”). Because the specification does not set forth any detail for accomplishing the selection of clothing items that fit the body size of the user, examiner determines that the claim lacks a sufficient algorithm. The independent claim 1 is accordingly rejected under 35 U.S.C. 112(a) for lack of written description.

Regarding claim 2, the claim recites the following limitation: 
The information processing apparatus is configured to select clothing items to be indicated by the plurality of indicators, by considering the positional information … in addition to the body size information.

As described with respect to claim 1, the selection of clothing items to be indicated by the plurality of indicators based on size information is not sufficiently disclosed in the specification. The specification does set forth the following:
Paragraph [0020] discloses that the controller acquires body size information indicating the body size of a user from an information terminal.
Paragraph [0023] discloses that the registration of body size information may be performed by the user directly inputting the body size information or by using a certain measurement apparatus to read a measurement result of the body size information.
Paragraph [0024] discloses that the first acquisition interface may acquire body size information for the user from the server via the communications network.
Paragraph [0032] discloses that upon acquiring body size information for a user, the information processing apparatus selects clothing items that fit the body size of the user.

In computer-implemented functional claims, applicant must set forth the computer (i.e. the apparatus, hardware) and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01. Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). Further, the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”).

The instant specification merely describes that—upon receiving body size information from a user—the information processing apparatus selects clothing items that fit the body size of the user. This is an insufficient algorithm for accomplishing the claimed function of determining properly fitting clothing items because this function could be accomplished in multiple ways and applicant does not disclose the algorithm for how they achieve the function. For example,  the function could be achieved via matching a user-inputted clothing size (e.g. Medium, Large, etc.) with clothing items of the same size; matching a body measurement (e.g. foot length of 12 inches, waist circumference of 32 inches, etc.) with clothing items of the same measurements; determining whether an article of clothing (shoe, shirt, pant, etc.) runs true to size, small, or large and matching a body measurement accordingly (i.e. determining a “real fit”). Because the specification does not set forth any detail for accomplishing the selection of clothing items that fit the body size of the user, examiner determines that the claim lacks a sufficient algorithm. The dependent claim 2 is accordingly rejected under 35 U.S.C. 112(a) for lack of written description.

Regarding claim 4, the claim recites the following limitation: 
The information processing apparatus is configured to select clothing items to be indicated by the plurality of indicators, by considering crowdedness information … in addition to the body size information and the positional information.

As described with respect to claim 1, the selection of clothing items to be indicated by the plurality of indicators based on size information is not sufficiently disclosed in the specification. The specification does set forth the following:
Paragraph [0020] discloses that the controller acquires body size information indicating the body size of a user from an information terminal.
Paragraph [0023] discloses that the registration of body size information may be performed by the user directly inputting the body size information or by using a certain measurement apparatus to read a measurement result of the body size information.
Paragraph [0024] discloses that the first acquisition interface may acquire body size information for the user from the server via the communications network.
Paragraph [0032] discloses that upon acquiring body size information for a user, the information processing apparatus selects clothing items that fit the body size of the user.

In computer-implemented functional claims, applicant must set forth the computer (i.e. the apparatus, hardware) and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01. Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). Further, the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”).

The instant specification merely describes that—upon receiving body size information from a user—the information processing apparatus selects clothing items that fit the body size of the user. This is an insufficient algorithm for accomplishing the claimed function of determining properly fitting clothing items because this function could be accomplished in multiple ways and applicant does not disclose the algorithm for how they achieve the function. For example,  the function could be achieved via matching a user-inputted clothing size (e.g. Medium, Large, etc.) with clothing items of the same size; matching a body measurement (e.g. foot length of 12 inches, waist circumference of 32 inches, etc.) with clothing items of the same measurements; determining whether an article of clothing (shoe, shirt, pant, etc.) runs true to size, small, or large and matching a body measurement accordingly (i.e. determining a “real fit”). Because the specification does not set forth any detail for accomplishing the selection of clothing items that fit the body size of the user, examiner determines that the claim lacks a sufficient algorithm. The dependent claim 4 is accordingly rejected under 35 U.S.C. 112(a) for lack of written description.

Regarding claim 9, the claim recites the following limitation:
A controller configured to select the clothing items from among a plurality of clothing items displayed in a shop based on the body size information for the user and to cause, via the communication interface, a plurality of indicators… to indicate the selected clothing items in a manner such that the selected clothing items are distinguishable from other clothing items.

This limitation lacks sufficient written description in the specification to convey to one ordinary skill in the art that the inventor possessed the subject matter of the claimed invention (See MPEP § 2161.01). The specification does set forth the following:
Paragraph [0020] discloses that the controller acquires body size information indicating the body size of a user from an information terminal.
Paragraph [0023] discloses that the registration of body size information may be performed by the user directly inputting the body size information or by using a certain measurement apparatus to read a measurement result of the body size information.
Paragraph [0024] discloses that the first acquisition interface may acquire body size information for the user from the server via the communications network.
Paragraph [0032] discloses that upon acquiring body size information for a user, the information processing apparatus selects clothing items that fit the body size of the user.

In computer-implemented functional claims, applicant must set forth the computer (i.e. the apparatus, hardware) and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01. Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). Further, the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”).

The instant specification merely describes that—upon receiving body size information from a user—the information processing apparatus selects clothing items that fit the body size of the user. This is an insufficient algorithm for accomplishing the claimed function of determining properly fitting clothing items because this function could be accomplished in multiple ways and applicant does not disclose the algorithm for how they achieve the function. For example,  the function could be achieved via matching a user-inputted clothing size (e.g. Medium, Large, etc.) with clothing items of the same size; matching a body measurement (e.g. foot length of 12 inches, waist circumference of 32 inches, etc.) with clothing items of the same measurements; determining whether an article of clothing (shoe, shirt, pant, etc.) runs true to size, small, or large and matching a body measurement accordingly (i.e. determining a “real fit”). Because the specification does not set forth any detail for accomplishing the selection of clothing items that fit the body size of the user, examiner determines that the claim lacks a sufficient algorithm. The independent claim 9 is accordingly rejected under 35 U.S.C. 112(a) for lack of written description.




Regarding claim 10, the claim recites the following limitation: 
The information processing apparatus is configured to select clothing items to be indicated by the plurality of indicators, by considering the positional information in addition to the body size information and the positional information.

As described with respect to claim 9, the selection of clothing items to be indicated by the plurality of indicators based on size information is not sufficiently disclosed in the specification. The specification does set forth the following:
Paragraph [0020] discloses that the controller acquires body size information indicating the body size of a user from an information terminal.
Paragraph [0023] discloses that the registration of body size information may be performed by the user directly inputting the body size information or by using a certain measurement apparatus to read a measurement result of the body size information.
Paragraph [0024] discloses that the first acquisition interface may acquire body size information for the user from the server via the communications network.
Paragraph [0032] discloses that upon acquiring body size information for a user, the information processing apparatus selects clothing items that fit the body size of the user.

In computer-implemented functional claims, applicant must set forth the computer (i.e. the apparatus, hardware) and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01. Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). Further, the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”).

The instant specification merely describes that—upon receiving body size information from a user—the information processing apparatus selects clothing items that fit the body size of the user. This is an insufficient algorithm for accomplishing the claimed function of determining properly fitting clothing items because this function could be accomplished in multiple ways, and applicant does not disclose the algorithm for how they achieve the function. For example,  the function could be achieved via matching a user-inputted clothing size (e.g. Medium, Large, etc.) with clothing items of the same size; matching a body measurement (e.g. foot length of 12 inches, waist circumference of 32 inches, etc.) with clothing items of the same measurements; determining whether an article of clothing (shoe, shirt, pant, etc.) runs true to size, small, or large and matching a body measurement accordingly (i.e. determining a “real fit”). Because the specification does not set forth any detail for accomplishing the selection of clothing items that fit the body size of the user, examiner determines that the claim lacks a sufficient algorithm. The dependent claim 10 is accordingly rejected under 35 U.S.C. 112(a) for lack of written description.

Regarding claim 12, the claim recites the following limitation: 
The communication interface is configured to acquire crowdedness information related to the number of customers in the shop, and the controller is configured to select the clothing items … by considering the crowdedness information, in addition to the body size information and the positional information.

As described with respect to claim 9, the selection of clothing items to be indicated by the plurality of indicators based on size information is not sufficiently disclosed in the specification. The specification does set forth the following:
Paragraph [0020] discloses that the controller acquires body size information indicating the body size of a user from an information terminal.
Paragraph [0023] discloses that the registration of body size information may be performed by the user directly inputting the body size information or by using a certain measurement apparatus to read a measurement result of the body size information.
Paragraph [0024] discloses that the first acquisition interface may acquire body size information for the user from the server via the communications network.
Paragraph [0032] discloses that upon acquiring body size information for a user, the information processing apparatus selects clothing items that fit the body size of the user.

In computer-implemented functional claims, applicant must set forth the computer (i.e. the apparatus, hardware) and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01. Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). Further, the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”).

The instant specification merely describes that—upon receiving body size information from a user—the information processing apparatus selects clothing items that fit the body size of the user. This is an insufficient algorithm for accomplishing the claimed function of determining properly fitting clothing item because this function could be accomplished in multiple ways and applicant does not disclose the algorithm for how they achieve the function. For example,  the function could be achieved via such as matching a user-inputted clothing size (e.g. Medium, Large, etc.) with clothing items of the same size; matching a body measurement (e.g. foot length of 12 inches, waist circumference of 32 inches, etc.) with clothing items of the same measurements; determining whether an article of clothing (shoe, shirt, pant, etc.) runs true to size, small, or large and matching a body measurement accordingly (i.e. determining a “real fit”). Because the specification does not set forth any detail for accomplishing the selection of clothing items that fit the body size of the user, examiner determines that the claim lacks a sufficient algorithm. The dependent claim 12 is accordingly rejected under 35 U.S.C. 112(a) for lack of written description.

Regarding claim 17, the claim recites the following limitation:
Selecting, by an information processing apparatus, some clothing items from among a plurality of clothing items displayed in a shop based on the body size information for the user.

This limitation lacks sufficient written description in the specification to convey to one ordinary skill in the art that the inventor possessed the subject matter of the claimed invention (See MPEP § 2161.01). The specification does set forth the following:
Paragraph [0020] discloses that the controller acquires body size information indicating the body size of a user from an information terminal.
Paragraph [0023] discloses that the registration of body size information may be performed by the user directly inputting the body size information or by using a certain measurement apparatus to read a measurement result of the body size information.
Paragraph [0024] discloses that the first acquisition interface may acquire body size information for the user from the server via the communications network.
Paragraph [0032] discloses that upon acquiring body size information for a user, the information processing apparatus selects clothing items that fit the body size of the user.
In computer-implemented functional claims, applicant must set forth the computer (i.e. the apparatus, hardware) and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01. Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). Further, the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”).

The instant specification merely describes that—upon receiving body size information from a user—the information processing apparatus selects clothing items that fit the body size of the user. This is an insufficient algorithm for accomplishing the claimed function of determining properly fitting clothing items because this function could be accomplished in multiple ways and applicant does not disclose the algorithm for how they achieve the function. For example,  the function could be achieved via matching a user-inputted clothing size (e.g. Medium, Large, etc.) with clothing items of the same size; matching a body measurement (e.g. foot length of 12 inches, waist circumference of 32 inches, etc.) with clothing items of the same measurements; determining whether an article of clothing (shoe, shirt, pant, etc.) runs true to size, small, or large and matching a body measurement accordingly (i.e. determining a “real fit”). Because the specification does not set forth any detail for accomplishing the selection of clothing items that fit the body size of the user, examiner determines that the claim lacks a sufficient algorithm. The independent claim 17 is accordingly rejected under 35 U.S.C. 112(a) for lack of written description.

Regarding claim 18, the claim recites the following limitation: 
The selecting comprises selecting, by the information processing apparatus, the clothing items to be indicated by the plurality of indicators from among the plurality of clothing items, by considering positional information in the shop, in addition to the body size information.

As described with respect to claim 17, the selection of clothing items to be indicated by the plurality of indicators based on size information is not sufficiently disclosed in the specification. The specification does set forth the following:
Paragraph [0020] discloses that the controller acquires body size information indicating the body size of a user from an information terminal.
Paragraph [0023] discloses that the registration of body size information may be performed by the user directly inputting the body size information or by using a certain measurement apparatus to read a measurement result of the body size information.
Paragraph [0024] discloses that the first acquisition interface may acquire body size information for the user from the server via the communications network.
Paragraph [0032] discloses that upon acquiring body size information for a user, the information processing apparatus selects clothing items that fit the body size of the user.

In computer-implemented functional claims, applicant must set forth the computer (i.e. the apparatus, hardware) and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01. Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). Further, the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”).

The instant specification merely describes that—upon receiving body size information from a user—the information processing apparatus selects clothing items that fit the body size of the user. This is an insufficient algorithm for accomplishing the claimed function of determining properly fitting clothing items because this function could be accomplished in multiple ways and applicant does not disclose the algorithm for how they achieve the function. For example,  the function could be achieved via matching a user-inputted clothing size (e.g. Medium, Large, etc.) with clothing items of the same size; matching a body measurement (e.g. foot length of 12 inches, waist circumference of 32 inches, etc.) with clothing items of the same measurements; determining whether an article of clothing (shoe, shirt, pant, etc.) runs true to size, small, or large and matching a body measurement accordingly (i.e. determining a “real fit”). Because the specification does not set forth any detail for accomplishing the selection of clothing items that fit the body size of the user, examiner determines that the claim lacks a sufficient algorithm. The dependent claim 18 is accordingly rejected under 35 U.S.C. 112(a) for lack of written description.

Regarding claim 20, the claim recites the following limitation: 
The selecting comprises, selecting, by the information processing apparatus, the clothing items to be indicated by the plurality of indicators, by considering crowdedness information … in addition to the body size information and the positional information.

As described with respect to claim 17, the selection of clothing items to be indicated by the plurality of indicators based on size information is not sufficiently disclosed in the specification. The specification does set forth the following:
Paragraph [0020] discloses that the controller acquires body size information indicating the body size of a user from an information terminal.
Paragraph [0023] discloses that the registration of body size information may be performed by the user directly inputting the body size information or by using a certain measurement apparatus to read a measurement result of the body size information.
Paragraph [0024] discloses that the first acquisition interface may acquire body size information for the user from the server via the communications network.
Paragraph [0032] discloses that upon acquiring body size information for a user, the information processing apparatus selects clothing items that fit the body size of the user.

In computer-implemented functional claims, applicant must set forth the computer (i.e. the apparatus, hardware) and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01. Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). Further, the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”).

The instant specification merely describes that—upon receiving body size information from a user—the information processing apparatus selects clothing items that fit the body size of the user. This is an insufficient algorithm for accomplishing the claimed function of determining properly fitting clothing items because this function could be accomplished in multiple ways and applicant does not disclose the algorithm for how they achieve the function. For example,  the function could be achieved via matching a user-inputted clothing size (e.g. Medium, Large, etc.) with clothing items of the same size; matching a body measurement (e.g. foot length of 12 inches, waist circumference of 32 inches, etc.) with clothing items of the same measurements; determining whether an article of clothing (shoe, shirt, pant, etc.) runs true to size, small, or large and matching a body measurement accordingly (i.e. determining a “real fit”). Because the specification does not set forth any detail for accomplishing the selection of clothing items that fit the body size of the user, examiner determines that the claim lacks a sufficient algorithm. The dependent claim 20 is accordingly rejected under 35 U.S.C. 112(a) for lack of written description.

Regarding claims 3, 5-8, 11, 13-16, and 19, the remaining dependent claims are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Because applicant did not set forth a sufficient algorithm for accomplishing the selection of clothing items that fit the body size of the user in the written description in the independent claims, the subsequent dependent claims are also ineligible. Claims 3 and 5-8 have been rejected due to their dependency on claim 1. Claims 11 and 13-16 have been rejected due to their dependency on claim 9. Claim 19 has been rejected due to its dependency on claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claimed invention is directed to an abstract idea without significantly more. Claim 1 falls within at least one of the four categories of patent-eligible subject matter, such as processes, machines, manufactures, and compositions of matter, because the claim is respectfully directed to an apparatus (i.e. system). Therefore, claim 1 passes Step 1 of the Subject Matter Eligibility Test.

The claim is directed to an abstract idea without significantly more. The claim, as a whole falls under the method of organizing human activity grouping of the Subject Matter Groupings of Abstract Ideas enumerated in Section I of the 2019 Revised Patent Eligibility Guidance. The claim recites the following limitations:
A clothing indication system, comprising: 
a first acquisition interface configured to acquire body size information indicating a body size of a user; 
a plurality of indicators provided in one-to-one correspondence with a plurality of clothing items displayed in a shop, the plurality of indicators being configured to indicate some clothing items selected from among the plurality of clothing items in a manner such that the selected clothing items are distinguishable from other clothing items; and 
an information processing apparatus configured to select the clothing items to be indicated by the plurality of indicators based on the body size information for the user.

As drafted, these limitations represent a process, that, under its broadest reasonable interpretation, encompasses providing a product to a purchaser based on purchaser’s instructions, which is a form of commercial interaction related to sales activities and managing interactions between people; therefore, the process fall sunder Certain Measures of Organizing Human Activity. Accordingly, this Step 2A Prong 1 analysis concludes that claim 1 recites an abstract idea. 

This judicial exception is not integrated into a practical application. Beyond the limitations which recite the abstract idea, the claim includes the following additional elements:
A clothing indication system, comprising: 
a first acquisition interface configured to acquire body size information indicating a body size of a user; 
a plurality of indicators provided in one-to-one correspondence with a plurality of clothing items displayed in a shop, the plurality of indicators being configured to indicate some clothing items selected from among the plurality of clothing items in a manner such that the selected clothing items are distinguishable from other clothing items; and 
an information processing apparatus configured to select the clothing items to be indicated by the plurality of indicators based on the body size information for the user.
These elements, individually and in combination, are recited at a high level of generality as generic computing components, used in their ordinary capacity, such that they amount to merely using a computer as a tool to perform the abstract idea. See MPEP § 2016.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not provide improvements to the function of computing systems or to another technology or technical field. This Step 2A Prong 2 analysis concludes that claim 1 is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements, when considered individually and in combination, amount to merely using a computer in its ordinary capacity as a tool to perform an abstract idea. Merely using a computer, in its ordinary capacity, as a tool to perform an abstract idea cannot provide an inventive concept.

Accordingly, the independent claim 1 does not qualify as patent-eligible subject matter.

Regarding claim 2, the claimed invention is directed to an abstract idea without significantly more. Claim 2 falls within at least one of the four categories of patent-eligible subject matter, such as processes, machines, manufactures, and compositions of matter, because the claim is respectfully directed to an apparatus (i.e. system). Therefore, claim 2 passes Step 1 of the Subject Matter Eligibility Test.
Beyond the limitations which recite the abstract idea, claim 2 adds the additional elements of:
	A second acquisition interface configured to acquire a position of the user in the shop, wherein
	The information processing apparatus is configured to select the clothing items to be indicated by the plurality of indicators, by considering the positional information indicating the position acquire by the second acquisitional interface, in addition to the body size information.

These elements, individually and in combination, are recited at a high level of generality as generic computing components, used in their ordinary capacity, such that they amount to merely using a computer as a tool to perform the abstract idea. See MPEP § 2016.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not provide improvements to the function of computing systems or to another technology or technical field. This Step 2A Prong 2 analysis concludes that claim 2 is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements, when considered individually and in combination, amount to merely using a computer in its ordinary capacity as a tool to perform an abstract idea. Merely using a computer, in its ordinary capacity, as a tool to perform an abstract idea cannot provide an inventive concept.
Accordingly, the dependent claim 2 does not qualify as patent-eligible subject matter.

Regarding claim 4, the claimed invention is directed to an abstract idea without significantly more. Claim 4 falls within at least one of the four categories of patent-eligible subject matter, such as processes, machines, manufactures, and compositions of matter, because the claim is respectfully directed to an apparatus (i.e. system). Therefore, claim 4 passes Step 1 of the Subject Matter Eligibility Test.

Beyond the limitations which recite the abstract idea, claim 4 adds the additional elements of:
	A crowdedness detector configured to detect the number of customers in the shop, wherein the information processing apparatus is configured to select the clothing items to be indicated by the plurality of indicators, by considering crowdedness information related to the number of customers detected by the crowdedness detector, in addition to the body size information and the positional information.

These elements, individually and in combination, are recited at a high level of generality as generic computing components, used in their ordinary capacity, such that they amount to merely using a computer as a tool to perform the abstract idea. See MPEP § 2016.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not provide improvements to the function of computing systems or to another technology or technical field. This Step 2A Prong 2 analysis concludes that claim 4 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements, when considered individually and in combination, amount to merely using a computer in its ordinary capacity as a tool to perform an abstract idea. Merely using a computer, in its ordinary capacity, as a tool to perform an abstract idea cannot provide an inventive concept.

Accordingly, the dependent claim 4 does not qualify as patent-eligible subject matter.

Regarding claim 5, the claimed invention is directed to an abstract idea without significantly more. Claim 5 falls within at least one of the four categories of patent-eligible subject matter, such as processes, machines, manufactures, and compositions of matter, because the claim is respectfully directed to an apparatus (i.e. system). Therefore, claim 5 passes Step 1 of the Subject Matter Eligibility Test.

Beyond the limitations which recite the abstract idea, claim 5 adds the additional elements of:
	Each indicator in the plurality of indicators includes a light emitter configured to emit visible light.

These elements, individually and in combination, are recited at a high level of generality as lights, used in their ordinary capacity, such that they amount to merely using a computer with lights as tools to perform the abstract idea. See MPEP § 2016.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not provide improvements to the function of computing systems or to another technology or technical field. This Step 2A Prong 2 analysis concludes that claim 5 is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements, when considered individually and in combination, amount to merely using a computer and lights in their ordinary capacity as a tool to perform an abstract idea. Merely using a computer and lights, in their ordinary capacity, as tools to perform an abstract idea cannot provide an inventive concept.

Accordingly, the dependent claim 5 does not qualify as patent-eligible subject matter.

Regarding claim 9, the claimed invention is directed to an abstract idea without significantly more. Claim 9 falls within at least one of the four categories of patent-eligible subject matter, such as processes, machines, manufactures, and compositions of matter, because the claim is respectfully directed to an apparatus (i.e. system). Therefore, claim 1 passes Step 1 of the Subject Matter Eligibility Test.

The claim is directed to an abstract idea without significantly more. The claim, as a whole falls under the method of organizing human activity grouping of the Subject Matter Groupings of Abstract Ideas enumerated in Section I of the 2019 Revised Patent Eligibility Guidance. The claim recites the following limitations:
An information processing apparatus comprising: 
a communication interface configured to receive body size information indicating a body size of a user; 
and a controller configured to select some clothing items from among a plurality of clothing items displayed in a shop based on the body size information for the user and to cause, via the communication interface, a plurality of indicators provided in one-to-one correspondence with the plurality of clothing items to indicate the selected clothing items in a manner such that the selected clothing items are distinguishable from other clothing items.

As drafted, these limitations represent a process, that, under its broadest reasonable interpretation, encompasses providing a product to a purchaser based on purchaser’s instructions, which is a form of commercial interaction related to sales activities and managing interactions between people; therefore, the process fall sunder Certain Measures of Organizing Human Activity. Accordingly, this Step 2A Prong 1 analysis concludes that claim 9 recites an abstract idea. 

This judicial exception is not integrated into a practical application. Beyond the limitations which recite the abstract idea, the claim includes the following additional elements:


An information processing apparatus comprising: 
a communication interface configured to receive body size information indicating a body size of a user; 
and a controller configured to select some clothing items from among a plurality of clothing items displayed in a shop based on the body size information for the user and to cause, via the communication interface, a plurality of indicators provided in one-to-one correspondence with the plurality of clothing items to indicate the selected clothing items in a manner such that the selected clothing items are distinguishable from other clothing items.

These elements, individually and in combination, are recited at a high level of generality as generic computing components, used in their ordinary capacity, such that they amount to merely using a computer as a tool to perform the abstract idea. See MPEP § 2016.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not provide improvements to the function of computing systems or to another technology or technical field. This Step 2A Prong 2 analysis concludes that claim 9 is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements, when considered individually and in combination, amount to merely using a computer in its ordinary capacity as a tool to perform an abstract idea. Merely using a computer, in its ordinary capacity, as a tool to perform an abstract idea cannot provide an inventive concept.

Accordingly, the independent claim 9 does not qualify as patent-eligible subject matter.

Regarding claim 13, the claimed invention is directed to an abstract idea without significantly more. Claim 13 falls within at least one of the four categories of patent-eligible subject matter, such as processes, machines, manufactures, and compositions of matter, because the claim is respectfully directed to an apparatus (i.e. system). Therefore, claim 13 passes Step 1 of the Subject Matter Eligibility Test.

Beyond the limitations which recite the abstract idea, claim 13 adds the additional elements:
	Each indicator in the plurality of indicators includes a light emitter configured to emit visible light.

These elements, individually and in combination, are recited at a high level of generality as lights, used in their ordinary capacity, such that they amount to merely using a computer with lights as tools to perform the abstract idea. See MPEP § 2016.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not provide improvements to the function of computing systems or to another technology or technical field. This Step 2A Prong 2 analysis concludes that claim 13 is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements, when considered individually and in combination, amount to merely using a computer and lights in their ordinary capacity as a tool to perform an abstract idea. Merely using a computer and lights, in their ordinary capacity, as tools to perform an abstract idea cannot provide an inventive concept.

Accordingly, the dependent claim 13 does not qualify as patent-eligible subject matter.

Regarding claim 17, the claimed invention is directed to an abstract idea without significantly more. Claim 17 falls within at least one of the four categories of patent-eligible subject matter, such as processes, machines, manufactures, and compositions of matter, because the claim is respectfully directed to a method. Therefore, claim 17 passes Step 1 of the Subject Matter Eligibility Test.

The claim is directed to an abstract idea without significantly more. The claim, as a whole falls under the method of organizing human activity grouping of the Subject Matter Groupings of Abstract Ideas enumerated in Section I of the 2019 Revised Patent Eligibility Guidance. The claim recites the following limitations:
A clothing indication method, comprising: 
Acquiring body size information indicating a body size of a user; 
Selecting, by an information processing apparatus, some clothing items from among a plurality of clothing items displayed in a shop based on the body size information for the user; and 
Indicating the selected clothing items in a manner such that the selected clothing items are distinguishable from other clothing items using a plurality of indicators provided in one-to-one correspondence with the plurality of clothing items.

As drafted, these limitations represent a process, that, under its broadest reasonable interpretation, encompasses providing a product to a purchaser based on purchaser’s instructions, which is a form of commercial interaction related to sales activities and managing interactions between people; therefore, the process fall sunder Certain Measures of Organizing Human Activity. Accordingly, this Step 2A Prong 1 analysis concludes that claim 17 recites an abstract idea. 

This judicial exception is not integrated into a practical application. Beyond the limitations which recite the abstract idea, the claim includes the following additional elements:
A clothing indication method, comprising: 
Acquiring body size information indicating a body size of a user; 
Selecting, by an information processing apparatus, some clothing items from among a plurality of clothing items displayed in a shop based on the body size information for the user; and 
Indicating the selected clothing items in a manner such that the selected clothing items are distinguishable from other clothing items using a plurality of indicators provided in one-to-one correspondence with the plurality of clothing items.

These elements, individually and in combination, are recited at a high level of generality as generic computing components, used in their ordinary capacity, such that they amount to merely using a computer as a tool to perform the abstract idea. See MPEP § 2016.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not provide improvements to the function of computing systems or to another technology or technical field. This Step 2A Prong 2 analysis concludes that claim 17 is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements, when considered individually and in combination, amount to merely using a computer in its ordinary capacity as a tool to perform an abstract idea. Merely using a computer, in its ordinary capacity, as a tool to perform an abstract idea cannot provide an inventive concept.

Accordingly, the independent claim 17 does not qualify as patent-eligible subject matter.

Regarding claims 3, 6-8, 10-12, 14-16, and 18-20, the remaining dependent claims have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 8, 9, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy et al. (U.S. Pre-Grant Publication No. 2017/0061525 A1).

Regarding claim 1, McCoy et al. (hereinafter McCoy) discloses:
A clothing indication system, comprising: 
See a system and method for proximity sensing and guidance of a user to desired item’s or items’ location within a store (Abstract).
See that the system is to be implemented within a department store or clothing store (Paragraph [0002]).
a first acquisition interface configured to acquire body size information indicating a body size of a user; 
See a data processing unit that governs the clothing indication system. First a customer selects a desired product of a certain size specification (such as 36W x 34L) using a mobile device (122). The data associated with this choice is then sent to the comms unit/CPU (302, 312) of the tag. See further that the tag device looks for a specific signal and matches the transmitted attribute data to the attribute data stored in its memory (314). If there is a match, then a signal is sent to the tags (e.g. lights flashing) to attract the user’s attention (Paragraph [0042], Fig. 2-3).
a plurality of indicators provided in one-to-one correspondence with a plurality of clothing items displayed in a shop, the plurality of indicators being configured to indicate some clothing items selected from among the plurality of clothing items in a manner such that the selected clothing items are distinguishable from other clothing items; and 
See the presence of tag devices (i.e. indicators) which produce an identifying signal when the user is in close proximity. These tag devices can be configured to produce a unique indicator signal associated with a specific product. (Paragraph [0019]).
See that stores may implement either multi-product tags or single-product tags (i.e. indicators provided in a one-to-one correspondence with a plurality of clothing items displayed in a shop) (Paragraph [0027]).
See the tag devices shown in Fig. 4A, 4B.
an information processing apparatus configured to select the clothing items to be indicated by the plurality of indicators based on the body size information for the user.
See a data processing unit that governs the clothing indication system. First a customer selects a desired product of a certain size specification using a mobile device (122). The data associated with this choice is then sent to the comms unit/CPU (302, 312) of the tag. See further that the tag device looks for a specific signal and matches the transmitted attribute data to the attribute data stored in its memory (314). If there is a match, then a signal is sent to the tags (e.g. lights flashing) to attract the user’s attention (Paragraph [0042], Fig. 2-3).

Regarding claim 5, McCoy discloses: the clothing indication system according to claim 1, wherein each indicator in the plurality of indicators includes a light emitter configured to emit visible light.
See an indicator signal emitted by a tag device (i.e. indicator), where the signal is visible light (Paragraph [0019]).

Regarding claim 8, McCoy discloses: 
	The clothing indication system according to claim 1, wherein the first acquisition interface is configured to acquire attribute information including age, hairstyle, skin ton, occupation, place of residence, and/or preference of clothing to the user,
See that the user can enter the desired product criteria such as the type of clothing, brand, color, etc. (i.e. preference of clothing of the user) via the user device/communication interface (Paragraph [0019]).
	And the information processing apparatus is configured to select the clothing items to be indicated by the plurality of indicators by considering the attribute information.
See a method for indicating and finding items in a store. The user inputs data about the desired item (i.e. attribute information, preference of clothing) into a computer, server, or mobile device (510). This data is then transferred to a data processing unit to determine a matching item for the desired user preferences (520). Ultimately, this process ends in a tag device emitting a beacon (flashing a light) when the user device is within a proximity of the location of the tag device (560) (Paragraph [0046], Fig. 5).

Regarding claim 9, McCoy discloses: 
	An information processing apparatus comprising:
See a data processing unit that receives user input and relays the information to locate tag devices (indicators) and then causes the tag devices to emit light (Paragraph [0019)]).
See that the data processing unit resides on one or more computers or servers (112, 114) and receives data from user devices (122, 124) (Paragraph [0032], Fig. 1B).
	A communication interface configured to receive body size information indicating a body size of a user; and 
See a data processing unit that governs the clothing indication system. First a customer selects a desired product of a certain size specification (such as 36W x 34L) using a mobile device (122). The data associated with this choice is then sent to the comms unit/CPU (302, 312) of the tag. See further that the tag device looks for a specific signal and matches the transmitted attribute data to the attribute data stored in its memory (314). If there is a match, then a signal is sent to the tags (e.g. lights flashing) to attract the user’s attention (Paragraph [0042], Fig. 2-3).
	A controller configured to select some clothing items from among a plurality of clothing items displayed in a shop based on the body size information for the user to cause, via the communication interface, a plurality of indicators provided in one-to-one correspondence with the plurality of clothing items to indicate the selected clothing items in a manner such that the selected clothing items are distinguishable from other clothing items.
See the presence of tag devices (i.e. indicators) which produce an identifying signal when the user is in close proximity. These tag devices can be configured to produce a unique indicator signal associated with a specific product. (Paragraph [0019]).
See that stores may implement either multi-product tags or single-product tags (i.e. indicators provided in a one-to-one correspondence with a plurality of clothing items displayed in a shop) (Paragraph [0027]).
See the tag devices shown in Fig. 4A, 4B.
See a data processing unit that governs the clothing indication system. First a customer selects a desired product of a certain size specification (such as 36W x 34L) using a mobile device (122). The data associated with this choice is then sent to the comms unit/CPU (302, 312) of the tag. See further that the tag device looks for a specific signal and matches the transmitted attribute data to the attribute data stored in its memory (314). If there is a match, then a signal is sent to tags (e.g. lights flashing) to attract the user’s attention (Paragraph [0042], Fig. 2-3).

Regarding claim 13, McCoy discloses: the information processing apparatus, according to claim 9, wherein each indicator includes a light emitter configured to emit visible light.
See an indicator signal emitted by a tag device (i.e. indicator), where the signal is visible light (Paragraph [0019]).

Regarding claim 16, McCoy discloses: 
The information processing apparatus according to claim 9, wherein the communication interface is configured to acquire attribute information including age, hairstyle, skin ton, occupation, place of residence, and/or preference of clothing of the user,
See that a user can enter the desired product criteria such as the type of clothing, brand, color, etc. (i.e. preference of clothing of the user) via the user device/ communication interface.
And the controller is configured to select the clothing items indicated by the plurality of indicators by considering the attribute information.
See a method for indicating and finding items in a store. The user inputs data about the desired item (i.e. attribute information, preference of clothing) into a computer, server, or mobile device (510). This data is then transferred to a data processing unit to determine a matching item for the desired user preferences (520). Ultimately, this process ends in a tag device emitting a beacon (flashing a light) when the user device is within a proximity of the location of the tag device (560) (Paragraph [0046], Fig. 5).

Regarding claim 17, McCoy discloses:
A clothing indication method, comprising: 
See a system and method for proximity sensing and guidance of a user to desired item’s or items’ location within a store (Abstract).
See that the system is to be implemented within a department store or clothing store (Paragraph [0002]).
Acquiring body size information indicating a body size of a user; 
See a data processing unit that governs the clothing indication system. First a customer selects a desired product of a certain size specification (such as 36W x 34L) using a mobile device (122). The data associated with this choice is then sent to the comms unit/CPU (302, 312) of the tag. See further that the tag device looks for a specific signal and matches the transmitted attribute data to the attribute data stored in its memory (314). If there is a match, then a signal is sent to the tags (e.g. lights flashing) to attract the user’s attention (Paragraph [0042], Fig. 2-3).
Selecting, by an information processing apparatus, some clothing items from among a plurality of clothing items displayed in a shop based on the body size information for the user; and 
See a data processing unit that governs the clothing indication system. First a customer selects a desired product of a certain size specification (such as 36W x 34L) using a mobile device (122). The data associated with this choice is then sent to the comms unit/CPU (302, 312) of the tag. See further that the tag device looks for a specific signal and matches the transmitted attribute data to the attribute data stored in its memory (314). If there is a match, then a signal is sent to the tags (e.g. lights flashing) to attract the user’s attention (Paragraph [0042], Fig. 2-3).
Indicating the selected clothing items in a manner such that the selected clothing items are distinguishable from other clothing items using a plurality of indicators provided in one-to-one correspondence with the plurality of clothing items.
See the presence of tag devices (i.e. indicators) which produce an identifying signal when the user is in close proximity. These tag devices can be configured to produce a unique indicator signal associated with a specific product (Paragraph [0019]).
See that stores may implement either multi-product tags or single-product tags (i.e. indicators provided in a one-to-one correspondence with a plurality of clothing items displayed in a shop) (Paragraph [0027]).
See the tag devices shown in Fig. 4A, 4B.
See a method for indicating and finding items in a store. The user inputs data into a computer, server, or mobile device (510). This data is then transferred to a data processing unit to determine a matching item for the desired user preferences (520). Ultimately, this process ends in a tag device emitting a beacon (flashing a light) when the user device is within a proximity of the location of the tag device (560) (Paragraph [0046], Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3, 6-7, 10-11, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Nichols et al. (U.S. Pre-Grant Publication No. 2015/0278897 A1).


Regarding claim 2, McCoy discloses the system of claim 1. McCoy does not explicitly disclose: A second acquisition interface configured to acquire a position of the user in the shop, wherein the information processing apparatus is configured to select the clothing items to be indicated by the plurality of indicators, by considering positional information indicating the position acquired by the second acquisitional interface, in addition to the body size information.

McCoy does disclose a proximity sensing and guidance system (200), including a data processing unit, databases, tag devices (i.e. indicators) and user devices; and that the user devices can communicate with the tag devices such that when a user is within proximity of the tag devices, the tag device emits a signal (i.e. flashing light) (See Paragraph [0035], Fig. 2). However, it does not explicitly disclose the acquiring of user locations within the shop.

Nichols et al. (hereinafter Nichols), on the other hand, teaches: 
A second acquisition interface configured to acquire a position of the user in the shop, wherein 
See that upon entry in a retail store, a user mobile device (120) makes contact with a beacon (140), which passes user identifier information to service provider server (180). See further that the beacon senses the user’s presence by way of electronic communication with mobile device, thus determining the user’s specific location within the store (Paragraph [0048], Fig. 1).
See further that the service provider server receives location and user ID of the user (204) (Paragraph [0049], Fig. 2).
The information processing apparatus is configured to select the clothing items to be indicated by the plurality of indicators, by considering position information indicating the position acquired by the second acquisition interface, in addition to the body size information.
See that a user’s shopping preferences including sizes are obtained from a mobile device (Paragraph [0014], [0049], Fig. 1, 2)
See that upon entry in a retail store, a user mobile device (120) makes contact with a beacon (140), which passes user identifier information to service provider server (180). See further that the beacon senses the user’s presence by way of electronic communication with mobile device, thus determining the user’s specific location within the store (Paragraph [0048], Fig. 1).
See further that the service provider server receives location and user ID of the user (204) (Paragraph [0049], Fig. 2).
See that a user the mobile device receives shopping preferences and transmits short-range signals that include the shopping preferences to be received by item location devices only when the user is close enough to see the item location devices (Paragraph [0055], Fig. 2)

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions disclose systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the location detector of Nichols. Doing so would have resulted in a less time-consuming shopping experience for the consumer (Nichols, paragraph [0005]), due to the fact that the exact location of the consumer within the store would have been known (Nichols, paragraphs [0048-0049]).

Regarding claim 3, the combination of McCoy and Nichols teach the system of claim 2. Nichols further teaches: wherein the information processing apparatus is configured to select clothing items located within a predetermined distance range from the position of the user in the shop as the clothing items to be indicated by the plurality of indicators.
See that the range of the distance between the mobile device (120) and the item location device (130) is predetermined by the retail store. See further that the distance can be set to encompass a larger area in stores with more space and a smaller area in a more crowded store with limited range of vision (Paragraph [0056], Fig. 1)

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions disclose systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the location detector of Nichols. Doing so would have resulted in a less time-consuming shopping experience for the consumer (Nichols, paragraph [0005]), as the predetermining of the distance would reduce the burden on the shopper to search through a crowded store or across a long aisle (Nichols, paragraph [0056]).

Regarding claim 6, McCoy discloses the system of claim 5. McCoy further discloses wherein each indicator in the plurality of indicators is configured to emit visible light of different wavelengths.
See that the tag device can be configured to produce a unique indicator signal associated with some parameter and can include unique identification content, such as color (i.e. wavelength), series of colors to flash, frequency or cadence of flashing, length of time to remain lit, and intensity (Paragraph [0019]).
See the tag devices shown in Fig. 4A, 4B.
McCoy does not explicitly disclose the use of unique signals for individual users, but it does disclose the above. Nichols, on the other hand, does teach: different wavelengths for different users.
See the use of LED hangers as item location devices to indicate a product or clothing item (Paragraph [0014]).
See the signal emitted by the indicator can be used to identify a specific user (i.e. different wavelengths for different users) (Paragraph [0027]).


McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the clothing indicators of different wavelengths for different users, as disclosed by Nichols. Doing so would have allowed each shopper to identify their own specific items of interest without confusing them with another customer’s items. The unique color for each shopper would eliminate this confusion (Nichols, Paragraph [0027]). Moreover, this would also minimize traffic within a store, as customers would know which items match their profile and would stay away from others. This minimizing traffic would reduce the shopping time and increase satisfaction for consumers (Nichols, Paragraph [0005-0006]).

Regarding claim 7, McCoy discloses the system of claim 5. McCoy further discloses wherein each indicator in the plurality of indicators is configured to emit visible light of different emission patterns.
See that the tag device can be configured to produce a unique indicator signal associated with some parameter and can include unique identification content, such as color, series of colors to flash, frequency or cadence of flashing (i.e. emission patterns), length of time to remain lit, and intensity (Paragraph [0019]).
See the tag devices shown in Fig. 4A, 4B.
McCoy does not explicitly disclose the use of unique signals for individual users, but it does disclose the above. Nichols, on the other hand, does teach: different emission patterns for different users.
See the use of LED hangers as item location devices to indicate a product or clothing item (Paragraph [0014]).
See the signal emitted by the indicator can be used to identify a specific user (i.e. different emission patterns for different users) (Paragraph [0027]).

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the clothing indicators of different signals for different users, as disclosed by Nichols. Doing so would have allowed each shopper to identify their own specific items of interest without confusing them with another customer’s items. The unique color for each shopper would eliminate this confusion (Nichols, Paragraph [0027]). Moreover, this would also minimize traffic within a store, as customers would know which items match their profile and would stay away from others. This minimizing traffic would reduce the shopping time and increase satisfaction for consumers (Nichols, Paragraph [0005-0006]).

Regarding claim 10, McCoy discloses the system of claim 9. McCoy does not explicitly disclose: the communication interface is configured to acquire positional information indicating a position of the user in the shop, and the information processing apparatus is configured to select the clothing items to be indicated by the plurality of indicators, by considering the positional information, in addition to the body size information. 

McCoy does disclose a proximity sensing and guidance system (200), including a data processing unit, databases, tag devices (i.e. indicators) and user devices; and that the user devices can communicate with the tag devices such that when a user is within proximity of the tag devices, the tag device emits a signal (i.e. flashing light) (See Paragraph [0035], Fig. 2). However, it does not explicitly disclose the acquiring of user locations within the shop.

Nichols, on the other hand, teaches: the communication interface is configured to acquire positional information indicating a position of the user in the shop, 
See that upon entry in a retail store, a user mobile device (120) makes contact with a beacon (140), which passes user identifier information to service provider server (180). See further that the beacon senses the user’s presence by way of electronic communication with mobile device, thus determining the user’s specific location within the store (Paragraph [0048], Fig. 1).
See further that the service provider server receives location and user ID of the user (204) (Paragraph [0049], Fig. 2).
And the information processing apparatus is configured to select the clothing items to be indicated by the plurality of indicators, by considering the positional information, in addition to the body size information.
See that a user’s shopping preferences including sizes are obtained from a mobile device (Paragraph [0014], [0049], Fig. 1, 2)
See that upon entry in a retail store, a user mobile device (120) makes contact with a beacon (140), which passes user identifier information to service provider server (180). See further that the beacon senses the user’s presence by way of electronic communication with mobile device, thus determining the user’s specific location within the store (Paragraph [0048], Fig. 1).
See further that the service provider server receives location and user ID of the user (204) (Paragraph [0049], Fig. 2).
See that a user the mobile device receives shopping preferences and transmits short-range signals that include the shopping preferences to be received by item location devices only when the user is close enough to see the item location devices (Paragraph [0055], Fig. 2)

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the more precise location detector of Nichols. Doing so would have resulted in a less time-consuming shopping experience for the consumer (Nichols, paragraph [0005]), due to the fact that the exact location of the consumer within the store would have been known (Nichols, paragraphs [0048-0049]).

Regarding claim 11, the combination of McCoy and Nichols teach the system of claim 10. Nichols further teaches: the controller is configured to select clothing items located within a predetermined distance range from the position of the user in the shop as the clothing items to be indicated by the plurality of indicators.
See that the range of the distance between the mobile device (120) and the item location device (130) is predetermined by the retail store. See further that the distance can be set to encompass a larger area in stores with more space and a smaller area in a more crowded store with limited range of vision (Paragraph [0056], Fig. 1).

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the location detector of Nichols. Doing so would have resulted in a less time-consuming shopping experience for the consumer (Nichols, paragraph [0005]), as the predetermining of the distance would reduce the burden on the shopper to search through a crowded store or across a long aisle (Nichols, paragraph [0056]).

Regarding claim 14, McCoy discloses the system of claim 13. McCoy further discloses: wherein the controller is configured to control each indicator in the plurality of indicators to emit visible light of different wavelengths.
See that the tag device can be configured to produce a unique indicator signal associated with some parameter and can include unique identification content, such as color (i.e. wavelength), series of colors to flash, frequency or cadence of flashing, length of time to remain lit, and intensity (Paragraph [0019]).
See the tag devices shown in Fig. 4A, 4B.
McCoy does not explicitly disclose the use of unique signals for individual users, but it does disclose the above. Nichols, on the other hand, does teach: different wavelengths for different users.
See the use of LED hangers as item location devices to indicate a product or clothing item (Paragraph [0014]).
See the signal emitted by the indicator can be used to identify a specific user (i.e. different wavelengths for different users) (Paragraph [0027]).

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the clothing indicators of different wavelengths for different users, as disclosed by Nichols. Doing so would have allowed each shopper to identify their own specific items of interest without confusing them with another customer’s items. The unique color for each shopper would eliminate this confusion (Nichols, Paragraph [0027]). Moreover, this would also minimize traffic within a store, as customers would know which items match their profile and would stay away from others. This minimizing traffic would reduce the shopping time and increase satisfaction for consumers (Nichols, Paragraph [0005-0006]).

Regarding claim 15, McCoy discloses the system of claim 13. McCoy further discloses wherein the controller is configured to control each indicator in the plurality of indicators to emit visible light in different emission patterns for different users.
See that the tag device can be configured to produce a unique indicator signal associated with some parameter and can include unique identification content, such as color, series of colors to flash, frequency or cadence of flashing (i.e. emission patterns), length of time to remain lit, and intensity (Paragraph [0019]).
See the tag devices shown in Fig. 4A, 4B.

McCoy does not explicitly disclose the use of unique signals for individual users, but it does disclose the above. Nichols, on the other hand, does teach: different emission patterns for different users.
See the use of LED hangers as item location devices to indicate a product or clothing item (Paragraph [0014]).
See the signal emitted by the indicator can be used to identify a specific user (i.e. different emission patterns for different users) (Paragraph [0027]).

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the clothing indicators of different signals for different users, as disclosed by Nichols. Doing so would have allowed each shopper to identify their own specific items of interest without confusing them with another customer’s items. The unique color for each shopper would eliminate this confusion (Nichols, Paragraph [0027]). Moreover, this would also minimize traffic within a store, as customers would know which items match their profile and would stay away from others. This minimizing traffic would reduce the shopping time and increase satisfaction for consumers (Nichols, Paragraph [0005-0006]).

Regarding claim 18, McCoy discloses the system of claim 17. McCoy does not explicitly disclose: acquiring a position of the user in a shop, wherein the selecting comprises selecting, by the information processing apparatus, the clothing items to be indicated by the plurality of indicators from among the plurality of clothing items, by considering the positional information indicating the position in the shop.

McCoy does disclose a proximity sensing and guidance system (200), including a data processing unit, databases, tag devices (i.e. indicators) and user devices; and that the user devices can communicate with the tag devices such that when a user is within proximity of the tag devices, the tag device emits a signal (i.e. flashing light) (See Paragraph [0035], Fig. 2). However, it does not explicitly disclose the acquiring of user locations within the shop.

Nichols, on the other hand, teaches:
Acquiring a position of the user in a shop, wherein 
See that upon entry in a retail store, a user mobile device (120) makes contact with a beacon (140), which passes user identifier information to service provider server (180). See further that the beacon senses the user’s presence by way of electronic communication with mobile device, thus determining the user’s specific location within the store (Paragraph [0048], Fig. 1).
See further that the service provider server receives location and user ID of the user (204) (Paragraph [0049], Fig. 2).
	
The selecting comprises selecting, by the information processing apparatus, the clothing items to be indicated by the plurality of indicators from among the plurality of clothing items, by considering the positional information indicating the position in the shop.
See that a user’s shopping preferences including sizes are obtained from a mobile device (Paragraph [0014], [0049], Fig. 1, 2)
See that upon entry in a retail store, a user mobile device (120) makes contact with a beacon (140), which passes user identifier information to service provider server (180). See further that the beacon senses the user’s presence by way of electronic communication with mobile device, thus determining the user’s specific location within the store (Paragraph [0048], Fig. 1).
See further that the service provider server receives location and user ID of the user (204) (Paragraph [0049], Fig. 2).
See that a user the mobile device receives shopping preferences and transmits short-range signals that include the shopping preferences to be received by item location devices only when the user is close enough to see the item location devices (Paragraph [0055], Fig. 2)

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the more precise location detector of Nichols. Doing so would have resulted in a less time-consuming shopping experience for the consumer (Nichols, paragraph [0005]), due to the fact that the exact location of the consumer within the store would have been known (Nichols, paragraphs [0048-0049]).

Regarding claim 19, the combination of McCoy and Nichols teaches the method of claim 18. Nichols further teaches: the selecting comprises selecting, by the information processing apparatus, clothing items located within a predetermined distance range from the position of the user in the shop as the clothing items to be indicated by the plurality of indicators.
See that the range of the distance between the mobile device (120) and the item location device (130) is predetermined by the retail store. See further that the distance can be set to encompass a larger area in stores with more space and a smaller area in a more crowded store with limited range of vision (Paragraph [0056], Fig. 1).

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the location detector of Nichols. Doing so would have resulted in a less time-consuming shopping experience for the consumer (Nichols, paragraph [0005]), as the predetermining of the distance would reduce the burden on the shopper to search through a crowded store or across a long aisle (Nichols, paragraph [0056]).

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Nichols in view of Xu et al. (U.S. Pre-Grant Publication No. 2020/0226523 A1).

Regarding claim 4, the combination of McCoy and Nichols teach the system of claim 2. Nichols further teaches: wherein the information processing apparatus is configured to select the clothing items to be indicated by the plurality of indicators, by considering … (in addition to) the body size information and the positional information.
See that a user’s shopping preferences including sizes are obtained from a mobile device (Paragraph [0014], [0049], Fig. 1, 2)
See that upon entry in a retail store, a user mobile device (120) makes contact with a beacon (140), which passes user identifier information to service provider server (180). See further that the beacon senses the user’s presence by way of electronic communication with mobile device, thus determining the user’s specific location within the store (Paragraph [0048], Fig. 1).
See further that the service provider server receives location and user ID of the user (204) (Paragraph [0049], Fig. 2).
See that a user the mobile device receives shopping preferences and transmits short-range signals that include the shopping preferences to be received by item location devices only when the user is close enough to see the item location devices (Paragraph [0055], Fig. 2)

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the location detector of Nichols. Doing so would have resulted in a less time-consuming shopping experience for the consumer (Nichols, paragraph [0005]), due to the fact that the exact location of the consumer within the store would have been known (Nichols, paragraphs [0048-0049]).

The combination of McCoy and Nichols do not explicitly teach:
	A crowdedness detector configured to detect the number of customers in the shop, wherein the information processing apparatus is configured to select the clothing items to be indicated by the plurality of indicators, by considering the crowdedness information related to the number of customers detected by the crowdedness detector. 


Xu et al. (hereinafter Xu) on the other hand teaches:
A crowdedness detector configured to detect the number of customers in the shop,
See a digital camera capturing an image or multiple images of an area within a store (110) (Paragraph [0026], Fig. 1).
See that the number of bodies/entities (i.e. customers within the shop) can be counted through image analysis (Paragraph [0033-0034], Fig. 1).
See a view of the image the camera would capture and analyze (Fig. 2).

Xu does not explicitly teach using this crowdedness detector for selecting clothing items to be indicated to customers with an indicator. However, it does teach using the crowdedness detector to make a decision of whether to open cash registers to ease traffic flow within a store.
See that after the image is analyzed, a message can be sent to a messenger describing the wait time associated with the crowd (180, 190) (Paragraphs [0059-0060], Fig. 1).
See that a warning may be displayed on a computer monitor of the system and that a manager may assign one or more additional workers to a point-of-service to increase the number of queues and reduce wait times (Paragraph [0060]).

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Xu discloses a system and method for crowdedness detection within a store. All three references disclose systems and methods to improve customer experience within a physical store. Therefore, these references are in the same field of endeavor and are analogous. It would have been obvious to combine system for clothing indication and proximity detection set forth by the combination of McCoy and Nichols with the crowdedness detector of Xu and to implement it in the clothing indication system and method. Doing so would have decreased wait times for customers within the store (Xu, Paragraph [0060]).

Regarding claim 12, the combination of McCoy and Nichols teach the system of claim 10. Nichols further teaches: and the controller is configured to select the clothing items to be indicated by the plurality of indicators by considering … (in addition to) the body size information and the positional information.
See that a user’s shopping preferences including sizes are obtained from a mobile device (Paragraph [0014], [0049], Fig. 1, 2)
See that upon entry in a retail store, a user mobile device (120) makes contact with a beacon (140), which passes user identifier information to service provider server (180). See further that the beacon senses the user’s presence by way of electronic communication with mobile device, thus determining the user’s specific location within the store (Paragraph [0048], Fig. 1).
See further that the service provider server receives location and user ID of the user (204) (Paragraph [0049], Fig. 2).
See that a user the mobile device receives shopping preferences and transmits short-range signals that include the shopping preferences to be received by item location devices only when the user is close enough to see the item location devices (Paragraph [0055], Fig. 2)
McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the location detector of Nichols. Doing so would have resulted in a less time-consuming shopping experience for the consumer (Nichols, paragraph [0005]), due to the fact that the exact location of the consumer within the store would have been known (Nichols, paragraphs [0048-0049]).

The combination of McCoy and Nichols do not explicitly teach:
	The communication interface is configured to acquire crowdedness information related to the number of customers in the shop, and the controller is configured to select the clothing items to be indicated by the plurality of indicators, by considering the crowdedness information. 

Xu et al. (hereinafter Xu) on the other hand teaches:
The communication interface is configured to acquire crowdedness information related to the number of customers in the shop,
See a digital camera capturing an image or multiple images of an area within a store (110) (Paragraph [0026], Fig. 1).
See that the number of bodies/entities (i.e. customers within the shop) can be counted through image analysis (Paragraph [0033-0034], Fig. 1).
See a view of the image the camera would capture and analyze (Fig. 2).

Xu does not explicitly teach using this crowdedness detector for selecting clothing items to be indicated to customers with an indicator. However, it does teach using the crowdedness detector to make a decision of whether to open cash registers to ease traffic flow within a store.
See that after the image is analyzed, a message can be sent to a messenger describing the wait time associated with the crowd (180, 190) (Paragraphs [0059-0060], Fig. 1).
See that a warning may be displayed on a computer monitor of the system and that a manager may assign one or more additional workers to a point-of-service to increase the number of queues and reduce wait times (Paragraph [0060]).

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Xu discloses a system and method for crowdedness detection within a store. All three references disclose systems and methods to improve customer experience within a physical store. Therefore, these references are in the same field of endeavor and are analogous. It would have been obvious to combine system for clothing indication and proximity detection set forth by the combination of McCoy and Nichols with the crowdedness detector of Xu and to implement it in the clothing indication system and method. Doing so would have decreased wait times for customers within the store (Xu, Paragraph [0060]).

Regarding claim 20, the combination of McCoy and Nichols teach the system of claim 17. Nichols further teaches: the selecting comprises selecting, by the information processing apparatus, the clothing items to be indicated by the plurality of indicators, by considering … (in addition to) the body size information and the positional information.
See that a user’s shopping preferences including sizes are obtained from a mobile device (Paragraph [0014], [0049], Fig. 1, 2)
See that upon entry in a retail store, a user mobile device (120) makes contact with a beacon (140), which passes user identifier information to service provider server (180). See further that the beacon senses the user’s presence by way of electronic communication with mobile device, thus determining the user’s specific location within the store (Paragraph [0048], Fig. 1).
See further that the service provider server receives location and user ID of the user (204) (Paragraph [0049], Fig. 2).
See that a user the mobile device receives shopping preferences and transmits short-range signals that include the shopping preferences to be received by item location devices only when the user is close enough to see the item location devices (Paragraph [0055], Fig. 2).


McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Both inventions discloses systems and methods for proximity-based sensing and guidance of a user to a product. Therefore, the two inventions are in the same field of endeavor and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clothing indication system of McCoy with the location detector of Nichols. Doing so would have resulted in a less time-consuming shopping experience for the consumer (Nichols, paragraph [0005]), due to the fact that the exact location of the consumer within the store would have been known (Nichols, paragraphs [0048-0049]).

The combination of McCoy and Nichols do not explicitly teach:
	Detecting the number of customers in the shop, wherein 
	The selecting comprises selecting, by the information processing apparatus, the clothing items to be indicated by the plurality of indicators, by considering crowdedness information related to the number of customers.

Xu et al. (hereinafter Xu) on the other hand teaches:
Detecting the number of customers in the shop,
See a digital camera capturing an image or multiple images of an area within a store (110) (Paragraph [0026], Fig. 1).
See that the number of bodies/entities (i.e. customers within the shop) can be counted through image analysis (Paragraph [0033-0034], Fig. 1).
See a view of the image the camera would capture and analyze (Fig. 2).

Xu does not explicitly teach using this crowdedness detector for selecting clothing items to be indicated to customers with an indicator. However, it does teach using the crowdedness detector to make a decision of whether to open cash registers to ease traffic flow within a store.
See that after the image is analyzed, a message can be sent to a messenger describing the wait time associated with the crowd (180, 190) (Paragraphs [0059-0060], Fig. 1).
See that a warning may be displayed on a computer monitor of the system and that a manager may assign one or more additional workers to a point-of-service to increase the number of queues and reduce wait times (Paragraph [0060]).

McCoy discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Nichols also discloses a system and method for proximity-based sensing and guidance of a user to a desired item within a store. Xu discloses a system and method for crowdedness detection within a store. All three references disclose systems and methods to improve customer experience within a physical store. Therefore, these references are in the same field of endeavor and are analogous. It would have been obvious to combine system for clothing indication and proximity detection set forth by the combination of McCoy and Nichols with the crowdedness detector of Xu and to implement it in the clothing indication system and method. Doing so would have decreased wait times for customers within the store (Xu, Paragraph [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deveaux et al. (U.S. Pre-Grant Publication No. 2021/0090156 A1) discloses a system and method for determining the location of a user-specified item within a store through the use of beacons.
The 2015 Yahoo article titled, “Tiny Sensor Tells You When Your Favorite Places are Crowded” describes a commercially available crowdedness detector for customers to use in shops (See attached copy of the article).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T SHUCKROW whose telephone number is (571)272-9893. The examiner can normally be reached M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on 571-272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T. SHUCKROW/Examiner, Art Unit 4186              

/Stephanie M Ziegle/Supervisory Patent Examiner, Art Unit 4186